JUSTICE CARTER, dissenting: I agree with the statement in the majority’s opinion that under proper circumstances, a secured creditor in a consumer-goods transaction may, in a notice of disposition of collateral, provide the debtor with an actual accounting, rather than a statement that an accounting may be obtained at a certain cost. The Code itself and the official comments support that conclusion. I disagree with the majority when it determines that the financial information in this case did not create the correct circumstances for such a rule. I also dissent because I disagree with other aspects of the majority’s ruling. First, I believe that the majority misstates the standard of review. This case involves a mixed question of law and fact. Therefore, a mixed standard of review should be applied. To the extent that this court is called upon to interpret the Code, I would apply a de novo standard of review, and to the extent that this court is called upon to review the trial court’s factual findings, including the finding that an accounting was given, I would review those findings to determine if they are against the manifest weight of the evidence. See Amalgamated Bank of Chicago v. Kalmus & Associates, Inc., 318 Ill. App. 3d 648, 655, 741 N.E.2d 1078, 1083-84 (2000). Second, as indicated above, I believe that the majority’s ruling clouds the issue that has been presented. In the present case, the notice sent by defendant contained an itemized list of the costs that plaintiff had to pay to redeem the vehicle. At the bottom of the list, the total amount necessary to redeem the vehicle was calculated. The trial judge made a finding of fact that the list constituted an accounting. Based on the evidence presented at the trial, particularly the notice and the portions of the financing agreement that were admitted, that finding is not against the manifest weight of the evidence and must be upheld on appeal. See Amalgamated Bank of Chicago, 318 Ill. App. 3d at 655, 741 N.E.2d at 1083-84. Thus, the issue before this court is whether a notice that provides an accounting, rather than a statement that an accounting is available at a certain cost, complies with the reasonable-notification requirements of the Code. To my knowledge, there are no Illinois cases on that issue. Nor have I found any cases from any other jurisdiction that directly address that issue. Plaintiff has cited In re Downing, 286 B.R. 900 (W.D. Mo. 2002), and Coxall v. Clover Commercial Corp., 781 N.Y.S.2d 567, 4 Misc. 3d 654 (2004). Those cases address the accounting requirement in general and the situation where no information regarding an accounting is provided in the notice. See Downing, 286 B.R. at 903-05; Coxall, 781 N.Y.S.2d at 573, 4 Misc. 3d at 659-60. They do not address the situation before this court in the present case where an accounting has been provided in the notice. The Code and the official comments, however, provide an answer to this question. Under the Code, a secured-creditor’s notice of intent to dispose of collateral in a consumer-goods transaction must provide the debtor with certain information, including the right to an accounting. 810 ILCS 5/9 — 613(1)(D), 9 — 614(1) (West 2006). Although the Code merely requires that the notice contain a statement that the debtor may obtain an accounting at a certain cost (810 ILCS 5/9— 613(1)(D), 9 — 614(1) (West 2006)), the secured creditor may provide additional information without running afoul of the Code’s requirements (810 ILCS 5/9 — 614(3) (West 2006)). I believe, and the majority perhaps believes, that providing an actual accounting in the notice, rather than a statement that an accounting may be obtained, is an example of the type of additional information that could properly be provided under the Code. The provision of such information at no extra cost to the debtor would certainly facilitate one of the purposes of the reasonable notification requirement, to allow the debtor to redeem the properly. See Boender v. Chicago North Clubhouse Ass’n, 240 Ill. App. 3d 622, 631, 608 N.E.2d 207, 213 (1992) (discussing prior version of the Code). Third, I disagree with the majority’s conclusion that the information provided in the present case was either not an accounting or that it was insufficient. The Code defines an accounting as an authenticated record of the total unpaid secured obligation, within a certain date, that identifies the components of the obligation in reasonable detail. 810 ILCS 5/9 — 102(a)(4) (West 2006). In other words, an accounting is a written explanation of how the secured creditor “figured the amount that [the debtor] owe[s].” 810 ILCS 5/9 — 614(4) (West 2006). That is exactly what was provided in the present case. There is no support in the Code for the additional information the majority sets forth as necessary for a proper accounting. In fact, the majority cites no authority for its statement, other than a reliance upon common sense. Had the debtor requested an accounting, she would have gotten nothing more than was provided in the notice in the present case. How can it be said, then, that the notice was insufficient? Fourth, and finally, I disagree with the majority’s assertion that Miss Parks was not in default. The financing documents contained in the record clearly spell out that Miss Parks had an obligation to pay both the down payment installments and the loan payments and that a security interest was being taken on both of those obligations. Even Miss Parks, herself, does not dispute that she defaulted on her obligation to CNAC-Joliet. For the reasons stated, I respectfully dissent.